STRINGER, Judge.
Jesus Magana seeks review of a judgment and sentence that imposed a ten-year armed drug trafficking minimum mandatory sentence pursuant to section 893.13(1), Florida Statutes (2000). That sentence appears to contain a scrivener’s error .because section 893.13 does not address minimum mandatory sentences. Magana argues that the correct sentencing statute is section 893.135, Florida Statutes (2000), which was declared unconstitutionally enacted in Taylor v. State, 818 So.2d 544 (Fla. 2d DCA), appeal voluntarily dismissed, 821 So.2d 302 (Fla.2002).
While Magana is correct that Taylor held section 893.135 to be unconstitutionally enacted, Magana’s sentence is actually supported by section 775.087(2)(a)(l)(q), Florida Statutes (2000). Section 775.087(2)(a)(l)(q) provides for a minimum mandatory sentence of ten years for armed trafficking, and this section was unaffected by our decision in Taylor. Therefore, we affirm Magana’s sentence but remand for the trial court to correct the judgment and sentence to reflect the proper statutory provision.
Affirmed and remanded.
NORTHCUTT and COVINGTON, JJ., concur.